DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “encryption unit”, “generation unit”, “computation unit”, “decryption unit”, and “output unit” in claims 1-16 and 21-24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The term “output unit” is interpreted as the structure found in [0275] of the instant specification.  The other terms listed do not have corresponding structure in the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 1-16 and 21-24 claim limitations “encryption unit”, “generation unit”, “computation unit” and “decryption unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  These limitations do not have corresponding structure listed in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an adjustment value including an initial vector not overlapping a past value and a secret key, being added”.  This is grammatically unclear.  Does the adjustment value include the initial vector and the secret key?  Or does the adjustment value include the initial vector which does not overlap a past value and not overlap the secret key?  And what is being added?  The secret key?  Is the secret key being added to the initial vector or the adjustment value?   It is also unclear what is meant by a “past value”.  The examiner will interpret this limitation to mean “an adjustment value including an initial vector, wherein the initial vector does not overlap a past value, and the adjustment value also includes a secret key, wherein the secret key is added to the adjustment value.”  It is still unclear, however, what is meant by a past value.
Claim 1 also recites “the exclusive OR of corresponding bits of a first bit string, a bit number of which is less than the predetermined bit number.”  This phrase is grammatically unclear.  What exactly is the XOR of?  Is the XOR of the corresponding bits of the first bit string and a bit number?  Then the term “and” needs to be added the phrase.  The examiner will interpret this to mean “the exclusive OR of corresponding bits of a first bit string and a bit number, wherein the bit number is less than the predetermined bit number”.
Claim 3 recites “a mask value”.  It appears this is a second mask value than that recited in claim 1.  Therefore, this should read “a second mask value”.   Also, similar grammatical issues apply to claim 3 regarding the adjustment value that were discussed regarding claim 1.  Also, an adjustment value was already recited in claim 1.  Is this a new adjustment value?
Claim 4 recites “the mask value”.  However, a mask value was recited in both claims 1 and 3 and it is unclear which is being referred to.
Claim 6 recites “computing, as the checksum, the exclusive OR of the corresponding bits of the first bit string, the bit number of which is less than the predetermined bit number, of each of a plurality of the plaintext blocks that constitutes the plaintext and is different from the final block”.  This is grammatically unclear.  The checksum has already been computed.  Is it being computed again?  Is this a new checksum?  Is it the XOR of the corresponding bits of the first bit string AND the bit number?  And what is different from the final block?
Claim 7 has the same grammatical issues as claim 6. In addition, claim 7 recites “a mask value” even though a mask value was already recited.  Is this a second mask value?  This also has the same grammatical issues that were discussed regarding claim 1 and the adjustment value.  In addition, an adjustment value was already recited in claim 1.  Is this a new adjustment value?
Claim 8 recites “a front”.  It is unclear what this term means.  The grammatical nature of this claim is not followable.  This claim needs rewritten in a way that the grammar makes sense.  For example, “an odd number of the plaintext blocks other than a final block that constitutes the plaintext” is unclear.  An odd number of the plaintext blocks is merely a number, so how can it not be a final block?  It just doesn’t make sense the way it is written.  The examiner suggests that the entire claim be looked at and rewritten in a way that is clear and easy to follow.
Claims 9-16 and 21-24 include similar grammatical issues to those listed above.  The examiner notes that not every grammatical problem has been pointed out.
In summary, the claims are replete with grammatical confusion.  The examiner suggests the applicant analyze all claims for clarity, especially related to the grammatical nature of the claims and rewrite them in a way that clearly defines the invention.
Allowable Subject Matter
Claims 1-16 and 21-24 may be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner notes that the exact meaning of the limitations is unclear due to the 112 issues. Further consideration will be given once the claims are amended to correct clarity issues.
The following is a statement of reasons for the indication of possible allowable subject matter:  The closest prior art teaches: an encryption unit which encrypts a plaintext block by inputting, to an encryption function whereby data of a predetermined bit number is output when data of the predetermined bit number is input, a plaintext block of the predetermined bit number constituting the plaintext to be encrypted, with a mask value, which is uniquely determined from an adjustment value including an initial vector not overlapping a past value and a secret key being added, and a computation unit which computes, as a checksum, the XOR of each of a plurality of plaintext blocks constituting the plaintext.
See the following prior art:
Rogaway (US 2006/0285684) - see [0151] - [0167]. 
Granger (“Improved Masking for Tweakable Blockciphers with applications to Autneticated Encryption” - Applicant’s IDS) - see 5.1 Specification of MRO.
However the prior art does not suggest that the calculation of the checksum is the exclusive sum of “corresponding bits of a first bit string, a bit number of which is less than the predetermined bit number”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495